       Case 1:20-cr-00482-VEC Document 56 Filed 04/22/21 Page
                                                          USDC1 SDNY
                                                                of 2
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                             DATE FILED: 4/22/2021
 ------------------------------------------------------------------- X
                                                                     :
 UNITED STATES OF AMERICA                                            :
                                                                     :
                            -against-                                :   20-CR-482 (VEC)
                                                                     :
 MACK DUODU,                                                         :       ORDER
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 18, 2020, Mr. Duodu executed a personal recognizance bond in

this matter, Dkt. 7;

        WHEREAS Chantalay Cain executed the bond as a surety, id.;

        WHEREAS on September 16, 2020, following a request by Mr. Duodu, the Court

modified Mr. Duodu’s bail conditions to allow for his recognizance bond to be cosigned by one

financially responsible person and two persons for moral suasion, Dkt. 29 at 2;

        WHEREAS the Government alleges that on or about October 5, 2020, Ms. Cain and two

others executed the bond, Dkt. 55 ¶ 8;

        WHEREAS on or about March 24, 2021, Mr. Duodu absconded from the supervision of

Pretrial Services;

        WHEREAS on March 25, 2021, Mr. Duodu failed to appear at a hearing in this matter;

        WHEREAS on March 29, 2021, the Government noted that Defense counsel had

informed the Government that upon Defendant’s re-arrest, Defense counsel may seek to be

relieved due to a potential conflict of interest, Dkt. 52;

        WHEREAS on April 19, 2021, the Government filed a motion for forfeiture of bond and

judgment;
          Case 1:20-cr-00482-VEC Document 56 Filed 04/22/21 Page 2 of 2


       WHEREAS the Government attached a copy of Mr. Duodu’s March 18, 2020 personal

recognizance as an exhibit to its motion, Dkt. 55-1; and

       WHEREAS the Government did not include a copy of the bond executed by the three co-

signors on or about October 5, 2020;

       IT IS HEREBY ORDERED that by no later than Friday April 30, 2021, Defense

counsel must inform the Court whether he is seeking to withdraw in this matter. If Defense

counsel’s request to withdraw is granted, the Court will appoint alternative counsel for Mr.

Duodu if and when he is re-arrested. If Defense counsel does not move to withdraw at this time,

Defense counsel may still move to withdraw at a later point in these proceedings, such as upon

Mr. Duodu’s re-arrest.

       IT IS FURTHER ORDERED that by no later than Friday, April 30, 2021, the

Government must file a copy of the bond executed by the three co-signors on or about October 5,

2020. The Government must also email Chambers any contact information that it has for each of

the three co-signors.

       IT IS FURTHER ORDERED that by no later than Friday, April 30, 2021, the

Government must file a proposed order to show cause why forfeiture should not be granted and

judgment entered against Mr. Duodu and the three co-signors. The Government should leave

blank the date, time, and location of the show cause hearing.




SO ORDERED.
                                                     _________________________________
Date: April 22, 2021                                       VALERIE CAPRONI
      New York, NY                                         United States District Judge




                                                 2
